Citation Nr: 0821351	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for service connected varicose veins, right lower 
extremity (formerly evaluated as stasis dermatitis with 
ulcerations, right foot).


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971 and from February 1984 to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA) 
which, increased the veteran's disability rating to a 40 
percent evaluation for service connected varicose veins, 
right lower extremity, effective September 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Board receives pertinent evidence that was not 
initially considered by the AOJ, the evidence must be 
referred to the AOJ for review, unless the veteran waives 
such consideration.  38 C.F.R. § 20.1304(c) (2007).

In April and May 2008 the veteran submitted additional 
pertinent evidence that was not initially reviewed or 
considered by the agency of original jurisdiction (AOJ) prior 
to issuing its August 2007 statement of the case (SOC).  In a 
May 2008 "Additional Evidence Response Form", the veteran 
declined to waive consideration of this evidence by the AOJ 
and indicated that he wanted his claim be remanded to the AOJ 
for review of the April and May 2008 evidence.  38 C.F.R. § 
20.1304(c) (2007). 

This evidence includes private medical records, which detail 
the veteran's continued treatment for his unhealed right 
ankle ulcer wounds.  In addition, the veteran reported that 
he submitted evidence in May 2008 related to this condition.

In this case, the additional evidence is pertinent because it 
relates to the veteran's varicose veins, right lower 
extremity disability.  Since he requested that this claim be 
remanded to the AOJ for initial consideration of this 
evidence, this must be done before the Board can consider his 
appeal. 
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not received VCAA notice that he could 
substantiate the claim with evidence of the impact of the 
disability on daily life.  He has also not received VCAA 
notice of the rating criteria for varicose veins, although 
they do not require specific measurements or laboratory 
findings, it is debatable whether worsening alone would be 
sufficient to establish an increased rating.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazques-Flores v. Peake, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for varicose veins he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The notice should include the criteria 
for rating varicose veins that are 
contained in 38 C.F.R. § 4.104 (2007); 
Diagnostic Code 7020 (2007).

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  Readjudicate the veteran's claim in 
light of all evidence received since the 
SOC.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



